Case: 17-50931      Document: 00514608990         Page: 1    Date Filed: 08/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-50931                             FILED
                                  Summary Calendar                     August 21, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
RICHARD L. PLUMMER,

              Petitioner - Appellant

v.

J. SCOTT WILLIS, Warden, Federal Correctional Institution, La Tuna,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:16-CV-289


Before ELROD, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Richard L. Plummer, now federal prisoner # 00648-000, was given a
Navy general court martial in 1985 and was convicted of murder and other
charges.    He was sentenced to life in prison.            The United States Parole
Commission (Commission) ordered that Plummer was to be scheduled for a
mandatory parole hearing in 2015. Following the hearing, the Commission



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50931    Document: 00514608990    Page: 2   Date Filed: 08/21/2018



                                No. 17-50931
denied mandatory parole and ordered Plummer to continue to expiration. The
Commission found that there was a reasonable probability that Plummer
would commit another crime if released. The finding was based on Plummer’s
combative and angry attitude and his lack of respect for the parole process
during the parole hearing. The Commission concluded that Plummer was not
likely to comply with the conditions of parole and was likely to engage in
criminal behavior. Plummer filed the instant 28 U.S.C. § 2241 petition arguing
that there was no credible evidence that he was likely to commit another crime.
The district court granted the respondent’s motion to dismiss the § 2241
petition.
      In considering a federal habeas corpus petition, we review the district
court’s findings of fact for clear error and review any issues of law de novo.
Vengas v. Henman, 126 F.3d 760, 761 (5th Cir. 1997).            “[T]he Parole
Commission has absolute discretion concerning matters of parole and may use
all relevant, available information in making parole determinations.” Simpson
v. Ortiz, 995 F.2d 606, 608 (5th Cir. 1993) (internal quotation marks and
citation omitted). Contrary to Plummer’s unsupported assertions, the report
of the hearing examiner is relevant evidence of his conduct at the parole
hearing.    Because there is some evidence in the record to support the
Commission’s decision, the district court did not err in dismissing Plummer’s
§ 2241 petition. See id. The judgment of the district court is AFFIRMED. See
Vengas, 126 F.3d at 761.




                                      2